PER CURIAM.
While appellant raises two issues, we conclude one of the issues to be determinative, thereby eliminating the necessity for consideration of the other.
The jury concluded that the plaintiff suffered no injury, therefore, he was entitled to only nominal damages. Accordingly, we reverse the judgment awarding $20,000 in damages and remand with direction to enter a new judgment reducing the award amount for the plaintiff to nominal damages only.
GLICKSTEIN, WALDEN and GUNTHER, JJ., concur.